             Case 1:18-cr-00253-DAD-BAM Document 194 Filed 04/21/21 Page 1 of 3



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, ELIAS ZAMBRANO
 5

 6                        IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )    Case No.: 1:18-CR-253-DAD-BAM
                                                     )
10                    Plaintiff,                     )    Unopposed Motion to Modify Pretrial Release
                                                     )    Conditions and Order
11            vs.                                    )
                                                     )    Date: April 29, 2021
12   ELIAS ZAMBRANO, et al                           )    Time: 2:00 p.m.
                                                     )    Location. Hon. Barbara A. McAuliffe
13                    Defendants.                    )
                                                     )
14                                                   )
                                                     )
15

16
              1. Summary
17

18         Mr. Zambrano brings this motion to modify his current conditions of PreTrial Release to
19   permit busines travel to the Central District, limited to a single overnight stay, without advance
20
     permission but with timely disclosure to PreTrial Services. Mr. Zambrano’s counsel has been
21
     advised that neither PreTrial Services, nor the government, opposes this request.
22

23   ///
24

25   ///

26
27

28                                                    1
           Case 1:18-cr-00253-DAD-BAM Document 194 Filed 04/21/21 Page 2 of 3


            2. Factual/ Procedural Background and Argument
 1

 2
        Current condition of Pretrial release 7(c), imposed on November 21, 2018 restricts Mr.
 3
     Zambrano’s travel to the Eastern District of California unless otherwise approved in advance by
 4
     the PSO. That condition also prohibits Mr. Zambrano’s absence from his residence for more than
 5

 6   24 hours without prior approval by the PSO.

 7
        Mr. Zambrano has been compliant with his conditions of release. He has been allowed to
 8
     travel to Mexico twice. Mr. Zambrano has advised the PSO that parts for his autobody business
 9
     are currently experiencing significant shipping delays and that it is far more effective for Mr.
10

11   Zambrano to personally travel to the Central District of California (San Luis Obispo, Santa

12   Barbara, Los Angeles and Orange Counties) to obtain those parts. The delay inherent in the
13   current ‘approval-in-advance’ requirement has caused Mr. Zambrano to miss opportunities to
14
     obtain certain unique or hard to access parts.
15

16      The PSO has advised counsel that modifying release condition 7(c) by adding the following

17   italicized language, is agreeable to the PSO:
18
19                  reside at a location approved by the PSO, and not move or be absent from this
                    residence for more than 24 hrs. without prior approval of PSO; travel restricted to
20                  the Eastern District of CA, unless otherwise approved in advance by PSO;
                    however, for business purposes only, Mr. Zambrano may travel to the Central
21
                    District of California without prior approval. If Mr. Zambrano travels for
22                  business purposes without prior approval he shall, (1) notify the PSO before
                    departure of his intended departure and the business location(s) he intends to
23
                    visit, (2) not remain in greater Los Angeles area or Orange County for more than
24                  one single overnight stay per trip unless a longer stay is expressly authorized by
                    the PSO, (3) for all business purpose travel, alert the PSO promptly upon return
25
                    to Fresno, (4) for all business purposes travel retain copies of related documents
26                  and provide them to the PSO upon request – the documents to be retained include
                    purchase orders or other documents indicating planned purchases of autobody
27
                    parts, receipts for the purchases of autobody parts, and hotel or motel receipts.
28                                                     2
          Case 1:18-cr-00253-DAD-BAM Document 194 Filed 04/21/21 Page 3 of 3


            3. Conclusion
 1

 2
            The proposed modification of release conditions is reasonable and should be approved.
 3

 4   Dated: April 14, 2021                               Respectfully submitted,

 5                                                       /s Kevin Rooney
                                                         KEVIN P. ROONEY
 6                                                       Attorney for defendant
 7                                                       ELIAS ZAMBRANO

 8                                                   ORDER

 9          Based upon the representation that neither the Government nor Pretrial Services objects
10   to the modification of condition, IT IS SO ORDERED, that condition of PreTrial release 7(c) in

11   this matter is modified to provide that Mr. Zambrano must:

12                 reside at a location approved by the PSO, and not move or be absent from this
13                 residence for more than 24 hrs. without prior approval of PSO; travel restricted to
                   the Eastern District of CA, unless otherwise approved in advance by PSO;
14                 however, for business purposes only, Mr. Zambrano may travel to the Central
15                 District without prior approval. If Mr. Zambrano travels for business purposes
                   without prior approval he shall, (1) notify the PSO before departure of his
16                 intended departure and the business location(s) he intends to visit, (2) not remain
17                 in the Central District for more than one single overnight stay per trip unless a
                   longer stay is expressly authorized by the PSO, (3) for all business purpose travel,
18                 alert the PSO promptly upon return to Fresno, (4) for all travel for business
19                 purposes retain copies of related documents and provide them to the PSO upon
                   request – the documents to be retained include purchase orders or other
20                 documents indicating planned purchases of autobody parts, receipts for the
                   purchases of autobody parts, and hotel or motel receipts.
21

22
     IT IS SO ORDERED.
23

24      Dated:    April 21, 2021                             /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28                                                  3
